                                        bjacobs@maglaw.com
                                           (212) 880-9536


                                        March 20, 2020


By Email                      MEMO ENDORSED

The Honorable Andrew L. Carter, Jr.                                                           3/21/20
United States District Judge
United States Courthouse
40 Foley Square, Room 435
New York, New York 10007

       Re:     United States v. Robert Alexander, 19 Cr. 164 (ALC)

Dear Judge Carter:

        On behalf of Robert Alexander, I respectfully submit this letter to request, with no
objection from the Government and the Pretrial Services Office for the Southern District of New
York, that Mr. Alexander be permitted to travel to attend his cousin’s funeral in Georgia this
coming weekend. The conditions of Mr. Alexander’s pretrial release currently restrict his travel
to the Southern District of New York, Eastern District of New York, and the District of New
Jersey. He intends to fly to Jacksonville, Florida, tomorrow, and drive to the funeral in Georgia,
and thus needs permission to travel to the Middle District of Florida, the Southern District of
Georgia, and points in between, during the period from March 21-24, 2020.

       On behalf of Mr. Alexander, I thank the Court for its consideration of this request.

                                             Respectfully submitted,

                                                     /s

                                             Brian A. Jacobs

cc:    Assistant U.S. Attorney Elisha Kobre (by Email)
       Assistant U.S. Attorney Margaret Graham (by Email)
       Mohammed Ahmed, U.S. Pretrial Services Office, Southern District of New York (by Email)
                                              3/21/20
